Title: To James Madison from Jonathan Dayton, [16 January] 1813
From: Dayton, Jonathan
To: Madison, James


[16 January 1813]
I took the liberty of writing to you lately on the subject of our affairs, & will now trouble you once more, for my anxiety is extreme. The contemplated plan of raising 20,000 men for one year is a most erroneous one. By the time they are made good soldiers they must be disbanded, another army enlisted. Your troops would always be raw, the expenses enormous—the delays incalculable. Besides the double expense & delay, the desertions will be more than double where you raise 20,000 men for one year, & a like number to supply their place for the next year, what they would be if raised at once for two years.
If the term of enlistment be predicated on the belief that the Canadas, upper and lower, can be taken in the next Summer’s campaign, let me assure you, Sir, that there will be the most fatal disappointment. No force you can collect & send there, however great, can so far succeed as to reach & take Quebec by the first year’s operations. All you can do (& this is certainly very practicable) will be to take the whole of upper Canada, & all the British fortresses as low down as Montreal. Here, your army should pass their winter, having their communications open & free with the lakes Champlain & Ontario & Erie, where there would no longer be an enemy post or vessel, & here, they would be in excellent quarters, preparing for their descent ag’t Quebec as early in the spring as the roads would admit, which would be more than a month before any vessels bringing reinforcements or supplies could venture to enter the St Lawrence. As soon as the proper measures should be taken with a competent force for completely investing the town, the most favorable positions between it & the gulph should be taken & fortified for beating back, taking or destroying every ship that should appear in the river. This latter respecting the river force is now mentioned in order to impress the conviction that a larger army will be absolutely necessary, than what might be deemed sufficient on a strict calculation to carry the fortress & town of Quebec, with its garrison alone. If I were to speak in reference to the present state of things, I should say not less than 25,000 nor more than 30,000 men; but you will be able to spare, in order to make up this force, nearly or quite two thirds of the troops which had been employed in taking forts Malden, George, Erie, Amherst-burgh, &c, & for the descent of which men with cannon, stores, &c, batteaus may be built at proper points on the lake, as was done for Sir Jeffrey Amherst’s army in the old French war, when they descended ag’t Montreal. * * * I cannot conclude without expressing the hope (& praying your pardon for doing so) that the vapouring of Mr Quincey about cabinet influences, electioneering projects & such stuff, will not prevent the appointment (if it were contemplated) of Mr Sec’y M. to the command of the army. His talents of every description are so greatly superior, his promptitude & decision so much greater, & his views so far more enlarged as to admit of no comparison between him & the present commander, & besides all this, the confidence of the Army would be infinitely greater in him, than the other, & most deservedly so. This matter of confidence too is of no small importance at any time, but more than ever essential now, after so many of our Generals have so greatly disappointed the public expectation.
